Citation Nr: 1037116	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
osteoarthritis of the left knee. 

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
osteoarthritis of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

The Veteran has claimed that he fell off a pole during service 
and injured his hips and his back.  In the alternative, the 
Veteran has submitted medical evidence which indicated that his 
service-connected left knee disability has resulted in a low back 
disability a bilateral hip disability.  A July 2006 private 
medical statement noted that injuries in service most likely 
resulted in severe hip arthritis which required the Veteran to 
have hip replacement surgery.  The rationale for the opinion was 
not provided.  A January 2007 VA examiner reviewed the evidence 
of record and concluded that the Veteran's left knee injury in 
service did not cause or result in hip or back disorders.  It was 
noted, in essence, that there was no probative evidence of hip or 
back injuries in service and no indication of back or hip 
problems prior to 1990.  

The Board notes that the record indicates that the Veteran 
underwent bilateral hip replacement surgery in 1996.  The January 
2007 VA examiner also noted that there was no indication as to 
the reason for the Veteran's bilateral hip replacement at age 44, 
but that such problems were frequently associated with a specific 
disease process.  Treatment records surrounding the 1996 
procedures have not been associated with the Veteran's claims 
folder.  On remand, VA should contact the Veteran and request he 
submit, or authorize VA to obtain such records. See 38 U.S.C.A. § 
5103A(b) (West 2002).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's claims were already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (noting that new regulations cannot be applied to pending 
claims if they have impermissibly retroactive effects).  

While the evidence of record contains several medical opinions 
which address whether or not a nexus exists between the Veteran's 
military service and his low back and/or bilateral hip 
disabilities, and, whether a nexus exists between his service-
connected left knee disability and his back and/or hip 
disabilities, the record does not include a competent medical 
opinion as to whether the Veteran's service-connected left leg 
disability has aggravated his bilateral hip or low back 
disabilities.  As described above, this is another method by 
which service connection may be established on a secondary basis.  
Therefore, the Board finds that additional development is 
required for additional evidentiary development. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and/or non-VA, associated with 
his bilateral hip replacement surgeries and 
his low back disorder.  After the Veteran has 
signed the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If these 
records cannot be obtained, a notation to 
that effect should be inserted in the file.

2.  Thereafter, the RO/AMC should arrange for 
a VA physician with appropriate expertise to 
review the Veteran's claims folder and 
provide opinions, with supporting rationale, 
as to whether it is at least as likely as not 
that the Veteran's service-connected left 
knee disability either proximately caused or 
aggravated a hip or low back disability.  All 
examinations, tests, or studies necessary for 
an adequate opinion should be provided.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be appropriate, 
the RO/AMC should then readjudicate the 
issues on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response. The case should then be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


